Exhibit 99(f) General Electric Capital Corporation and consolidated affiliates Schedule I – Condensed Financial Information of Registrant General Electric Capital Corporation Condensed Statement of Current and Retained Earnings For the years ended December 31 (In millions) Revenues $ $ $ Expenses Interest Operating and administrative Provision for losses on financing receivables Depreciation and amortization Total expenses Loss before income taxes and equity in earnings of affiliates Income tax benefit Equity in earnings of affiliates Net earnings Dividends(a) – – – Others(a)(c) – 50 Retained earnings at January 1(b) Retained earnings at December 31 $ $ $ (a) Total dividends and other transactions with the shareowner increased (decreased) equity by $1 million, $85 million and $9,488 million in 2011, 2010 and 2009, respectively. (b) The 2010 opening balance was adjusted as of January 1, 2010 for the cumulative effect of changes in accounting principles of $1,645 million related to the adoption of Accounting Standards Update (ASU) 2009-16 & 17. The 2009 opening balance was adjusted as of April 1, 2009, for the cumulative effect of changes in accounting principles of $62 million related to adopting amendments on impairment guidance in Accounting Standards Codification (ASC) 320, Investments – Debt and Equity Securities. The cumulative effect of adopting ASC 825 at January 1, 2008, was insignificant. (c) Includes the effects of accretion of redeemable securities to their redemption value of $38 million in 2010 and $(23) million in 2009. See accompanying notes. General Electric Capital Corporation and consolidated affiliates Schedule I – Condensed Financial Information of Registrant – (Continued) General Electric Capital Corporation Condensed Statement of Financial Position At December 31 (In millions, except share amounts) Assets Cash and equivalents $ $ Investment securities Financing receivables - net Investment in and advances to affiliates Property, plant and equipment - net Other assets Total assets $ $ Liabilities and equity Borrowings $ $ Other liabilities Deferred income taxes Total liabilities Common stock, $14 par value (4,166,000 shares authorized at December 31, 2011 and 2010 and 1,000 shares issued and outstanding at December 31, 2011 and 2010, respectively) – – Accumulated gains (losses) - net Investment securities Currency translation adjustments Cash flow hedges Benefit plans Additional paid-in capital Retained earnings Total shareowner's equity Total liabilities and equity $ $ The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated other comprehensive income,” and was $(2,096) million and $(3,711) million at December 31, 2011 and 2010, respectively. See accompanying notes. General Electric Capital Corporation and consolidated affiliates Schedule I – Condensed Financial Information of Registrant – (Continued) General Electric Capital Corporation Condensed Statement of Cash Flows For the years ended December 31 (In millions) Cash from (used for) operating activities $ $ $ Cash flows - investing activities Increase in loans to customers Principal collections from customers - loans Investment in equipment for financing leases Principal collections from customers - financing leases Net change in credit card receivables 5 Additions to property, plant and equipment Dispositions of property, plant and equipment Payments for principal businesses purchased Proceeds from principal business dispositions Increase in investment in and advances to affiliates All other investing activities Cash from (used for) investing activities Cash flows - financing activities Net decrease in borrowings (maturities of 90 days or less) Newly issued debt Short-term (91-365 days) – – Long-term (longer than one year) Repayments and other debt reductions: Short-term (91-365 days) Long-term (longer than one year) Non-recourse, leveraged leases Capital contributions from GECS – – Other – 9 Cash from (used for) financing activities Increase (decrease) in cash and equivalents during year Cash and equivalents at beginning of year Cash and equivalents at end of year $ $ $ See accompanying notes. General Electric Capital Corporation and consolidated affiliates Schedule I – Condensed Financial Information of Registrant – (Concluded) General Electric Capital Corporation Notes to Condensed Financial Statements Financial statements presentation We have reclassified certain prior-year amounts to conform to the current year’s presentation. Borrowings Total long-term borrowings at December 31, 2011 and 2010, are shown below. Average December 31 (Dollars in millions) rate(a) Maturities Senior notes 2013-2055 $ $ Subordinated notes(b) 2013-2037 Subordinated debentures(c) 2066-2067 Other $ $ (a) Based on year-end balances and year-end local currency interest rates, including the effects of related interest rate and currency swaps, if any, directly associated with the original debt issuance. (b) Included $417 million of subordinated notes guaranteed by GE both at December 31, 2011 and 2010, of which $117 million is included in current portion of long-term borrowings at December 31, 2011. (c) Subordinated debenture receive rating agency equity credit and were hedged at issuance to USD equivalent of $7,725 million. At December 31, 2011, maturities of long-term borrowings during the next five years, including the current portion of long-term debt, are $68,796 million in 2012, $26,219 million in 2013, $19,145 million in 2014, $13,758 million in 2015 and $12,193 million in 2016. Interest rate and currency risk is managed through the direct issuance of debt or use of derivatives. We mitigate interest rate and currency risk by seeking to ensure that the characteristics of the debt match the assets they are funding. We use a variety of instruments, including interest rate and currency swaps and currency forwards, to achieve our interest rate objectives. Interest expense on the Condensed Statement of Current and Retained Earnings is net of interest income on loans and advances to majority owned affiliates of $2,848 million, $4,699 million and $2,956 million for 2011, 2010 and 2009, respectively. Income taxes General Electric Company files a consolidated U.S. federal income tax return which includes General Electric Capital Corporation. Income tax benefit (expense) includes our effect on the consolidated return. Dividends from affiliates In 2011 and 2010, we did not receive any dividends from other affiliates. In 2009, we received dividends of $113 million from other affiliates.
